DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application has PRO 62/773,696 11/30/2018
	This office action is in response to Applicant’s amendment submitted April 9, 2021.  Claims 1-20 are pending.
	The rejection of claim(s) 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Lines is withdrawn because Lines does not teach that the patient exhibits an elevated level of soluble P-selecting prior to administration.
	The rejection of claim(s) 1-5 and 7-20 under 35 U.S.C. 102(a)(1) as being anticipated by Lines is withdrawn because Lines does not teach that the patient exhibits an elevated level of soluble P-selecting prior to administration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lines (US 2013/0095095 A1, April 18, 2013, cited on IDS) in view of Ay (Blood, 1 October 2008, Volume 112, No. 7, pp. 2703-2708). 
Lines teaches treatment of thrombotic disorders using quercetin along with vitamin B3, vitamin C, and folic acid.  See abstract.  Cancer greatly increases the risk of thrombosis because tumors express high levels of tissue factor on their surface [0003].  “Thrombotic disorders” to be treated include thrombosis induced by cancers of the pancreas, colon, lung, and others [0020].  The dose of quercetin is 250 mg to 1 g, the dose of vitamin B3 is 20 micrograms – 3 g, the dose of vitamin C is 200 micrograms – 3 g, and the dose of folic acid is 40-3000 micrograms [0022].

	Ay teaches that cancer patients are at high risk for venous thromboembolism, and soluble P-selectin is a risk factor.  High sP-selectin plasma levels predict VTE in cancer patients, and measurement of sP-selectin at diagnosis will help identify patients at risk.  See abstract.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer quercetin to cancer patients having elevated sP-selectin, because high sP-selectin plasma levels predict VTE in cancer patients.  Lines is concerned with preventing thrombosis in cancer patients, so Lines would measure sP-selectin to identify patients at risk for VTE.  Lines does not teach a dose of 500 mg, but Lines does teach 250-1000 mg.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”

Response to Arguments
Applicant argues that quercetin at a dose of 500 mg prevents VTE, but had no statistically significant effect on d-dimer levels, which is unexpected.  This argument is not persuasive.  The skilled artisan would administer quercetin to a cancer patient in order to prevent thrombosis.  The skilled artisan would administer quercetin to a cancer patient having high sP-selectin plasma levels in particular because high sP-selectin plasma levels predict VTE.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), and "The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."  In this instance, the prior art suggests administering quercetin to cancer patients to prevent VTE via a pathway different from the one discussed by Applicant, but the additional mechanism for preventing VTE is an additional advantage associated with doing what the prior art suggests, and is a latent property of the prior art.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shamay (Sci Transl Med. 2016 June 29; 8(345):345ra87) teaches that P-selectin is expressed on cancer cells in many human tumors (see abstract).  Oh (Evidence-Based Complementary and Alternative Medicine, Volume 2012, Article ID 485262, 10 pages) teaches that quercetin inhibits P-selectin expression.
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action (for claims 1-5 and 7-20).  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623